Hamersley, J.
(dissenting). The charter authorized the board of public works to appoint a street commissioner. This appointment could be made at any time after the expiration of one year from the commencement of the term of the last appointee. The rules limiting an appointment to the month of June could not prevent a valid appointment in May. The charter puts no restriction on the mode of appointment, except that it shall be made at a meeting of the board where four members, exclusive of the mayor, are present, and shall receive the active concurrent vote of four members.
It appears by the record that the respondent was appointed street commissioner at a meeting when all the members were present, the mayor presiding, by the active concurrent vote of four members. This record is not attacked, and is conclusive. It is immaterial, as affecting the validity of this appoint *551ment, what improprieties were committed by the presiding officer or other members prior to the action taken. The departure from or suspension of written or unwritten parliamentary rules, by the majority of an executive board, cannot affect its action, otherwise valid, duly ascertained and recorded.
I totally dissent from the construction of the charter which gives the mayor power to prevent any action by the hoard of public works, by attending its meetings and then refusing to put to vote all motions that may be made. Such power cannot be found in the charter.